 1   MICHAEL N. WESTHEIMER, CA Bar No. 178938
     michael.westheimer@ogletree.com
 2   CARA F. BARRICK, CA Bar No. 303107
     cara.barrick@ogletree.com
 3   CHAMBORD V. BENTON-HAYES, CA Bar No. 278970
     chambord.benton-hayes@ogletree.com
 4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
 5   One Market Plaza
     San Francisco, CA 94105
 6   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 7
     Attorneys for Defendant
 8   PETSMART, INC.
 9   MICHAEL J.F. SMITH, CA Bar No. 109426
     mjfsmith@mjfsmith.com
10   JOHN L. MIGLIAZZO, CA Bar No. 272066
     jmigliazzo@mjfsmith.com
11   MICHAEL J.F. SMITH, A PROFESSIONAL CORPORATION
     1391 West Shaw Ave., Suite D
12   Fresno, CA 93711
     Telephone: 559.229.3900
13   Facsimile: 559.229.3903
14   Attorneys for Plaintiff
     TIMOTHY THOMPSON
15

16
                                 UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18

19
     TIMOTHY THOMPSON, an individual,           Case No. 1:18-cv-01725-LJO-BAM
20
                   Plaintiff,
21                                              STIPULATION AND PROTECTIVE
            v.                                  ORDER REGARDING
22                                              CONFIDENTIALITY OF DISCOVERY
     PETSMART, INC., a Delaware Corporation,    INFORMATION AND DOCUMENTS
23
                   Defendant.
24

25

26
27

28
                                                            Case No. 1:18-cv-01725-LJO-BAM
          STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                INFORMATION AND DOCUMENTS
 1          This Stipulated Protective Order is entered into by and between Plaintiff Timothy
 2   Thompson (“Plaintiff”), on the one hand, and Defendant PetSmart, Inc. (“Defendant”), on the other
 3   hand, by and through their respective counsel of record, with reference to the following facts.
 4                                                RECITALS
 5          A.      Defendant has in its possession, custody or control certain information or documents
 6   that are private, proprietary or confidential. Defendant considers this information and these
 7   documents to be “Confidential Information” or “Highly Confidential Information,” as those terms
 8   are defined below.
 9          B.      Defendant desires to protect the Confidential Information and Highly Confidential
10   Information, and ensure that said information shall only be produced, used and submitted in
11   connection with the litigation of this action, subject to this Stipulated Protective Order.
12          C.      No part of this Stipulated Protective Order shall apply to or have any effect or
13   limitation on the Court or the Court’s officers or personnel.
14                                              STIPULATION
15          Defendant and Plaintiff (collectively, the “Parties”), stipulate and ask that the Court order
16   as follows:
17          1.      Definitions.
18                  a.      “Confidential Information” means any (1) non-public, private or privileged
19   personnel or personal information; and/or (2) trade secrets or other non-public proprietary,
20   confidential, strategic, privileged, financial, business or commercial information, data or research.
21   All Confidential Information produced pursuant to this Stipulated Protective Order shall be used
22   solely for the purposes of this litigation, or for purposes of enforcing an order, judgment, and/or
23   award made in this litigation, as permitted by this Stipulated Protective Order.
24                  b.      “Highly Confidential Information” means any “Confidential Information,”
25   as that term is defined above, that is extremely sensitive, the disclosure of which to Plaintiff or to a
26   nonparty would create a substantial risk of serious injury that cannot be avoided by less restrictive
27   means. The Parties agree that Highly Confidential Information shall be for “Attorney Eyes Only”
28   and, accordingly, disclosed to and reviewed only by Plaintiff’s attorneys of record who have
                                              1              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1   appeared on his behalf as of the date of this Stipulation. Plaintiff may announce additional
 2   attorneys of record on his behalf by providing Defendant with notice of the same, and Defendant
 3   may make like announcements with notice to Plaintiff.
 4                  c.      “Document” and “Documents” mean all written, recorded, or graphic
 5   material, in hard copy or electronic format, including, but not limited to, emails, and further
 6   including, without limitation, deposition transcripts and exhibits, trial and hearing transcripts and
 7   exhibits, pleadings, motions, affidavits, and briefs that may quote, summarize, or contain
 8   Confidential Information or Highly Confidential Information. The term “Documents” further
 9   includes all original documents and copies or derivatives of those Documents.
10                  d.      “Producing Party” means a party that produces Confidential Information or
11   Highly Confidential Information in this litigation pursuant to this Stipulated Protective Order.
12                  e.      “Recipient” means a named party in this litigation (including that named
13   party’s Counsel of Record or said counsel’s agents) who receives Confidential Information or
14   Highly Confidential Information in this litigation pursuant to this Stipulated Protective Order.
15                  f.      “Qualified Persons” means:
16                          (1)     The named parties to this action;
17                          (2)     Counsel of Record in this action and said counsel’s employees;
18                          (3)     In house counsel or any such persons who are responsible for the
19                                  handling of legal matters on Defendant’s behalf, including said
20                                  person’s employees;
21                          (4)     Vendors or contractors who have been or are retained by Counsel of
22                                  Record or by In House Counsel and, further, who have been or are
23                                  actively engaged in the conduct of this litigation;
24                          (5)     Experts, investigators or litigation consultants engaged by Counsel of
25                                  Record to assist in this litigation; and
26                          (6)     Fact witnesses providing testimony by deposition or at any trial
27                                  proceeding in this case.
28
                                              2              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1             2.   Designation, of Confidential Information or Highly Confidential Information. To
 2   designate Documents as Confidential Information or Highly Confidential Information, the
 3   Producing Party shall place a legend or stamp on the Document in such a way that it brings either
 4   designation to the attention of a reasonable examiner, or otherwise puts the Recipient on reasonable
 5   notice that the Document contains Confidential Information or Highly Confidential Information,
 6   e.g., by stamping the Document “Confidential” or “Highly Confidential Information - Attorney
 7   Eyes Only,” or words to either effect. To designate Confidential Information or Highly
 8   Confidential Information in testimony (or in exhibits referred to therein), the Producing Party shall
 9   (a) make an oral statement to that effect on the record, or (b) notify the Recipient in writing at any
10   time up to and until twenty (20) days after receipt of the transcript, and, upon such notice, (c) make
11   arrangements with the reporter to bind the confidential portions of the transcript separately and to
12   label that bound material accordingly. Further, during depositions or arbitral proceedings, any
13   Producing Party claiming confidentiality with respect to information that is to be disclosed or upon
14   which questions are based may exclude from the room any party or person who is not a Qualified
15   Person.
16             3.   Permissible Uses of Confidential Information and Highly Confidential Information.
17   All Confidential Information obtained by a Recipient in discovery in this litigation, and all Highly
18   Confidential Information disclosed to a Recipient’s attorneys, shall be used by the Recipient or the
19   Recipient’s attorneys solely for the prosecution or defense of the claims in this litigation, and shall
20   not be used by the Recipient or the Recipient’s attorneys in any other legal action, or for any
21   business, commercial, financial, competitive, harassing, personal, personnel, publicity, media or
22   other purpose, except that nothing herein shall preclude Defendant (or its affiliates) from pursuing
23   legal action relating to misconduct of its employees or vendors which are necessary to ensure that
24   its employees, vendors or policies are acting or being applied in accordance with the law. No
25   Recipient or other person to whom Confidential Information or Highly Confidential Information is
26   disclosed, and no attorney for a Recipient to whom Highly Confidential Information is disclosed,
27   shall copy, transcribe, or otherwise reproduce or distill in written or any other form any part or
28
                                              3              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1   portion of any Confidential Information or Highly Confidential Information except as necessary for
 2   purposes of the litigation.
 3          4.      Permissible Disclosure of Confidential Information or Highly Confidential
 4   Information. The Recipient of Confidential Information or the Recipient’s attorneys who have
 5   received Highly Confidential Information shall disclose that information only to Qualified Persons,
 6   and, with respect to certain of these Qualified Persons, only under these conditions:
 7                  a.       Any Recipient of Confidential Information or any attorney for a Recipient
 8   who has received Highly Confidential Information shall not reveal that information to nor discuss
 9   that information with any person who is not entitled to receive that information, except as set forth
10   in this Stipulated Protective Order.
11                  b.       Prior to disclosure of Confidential Information to persons described in
12   paragraphs 1(f)(l) or 1(f)(4)-(6) of this Stipulated Protective Order, the Recipient shall advise that
13   person that, pursuant to this Stipulated Protective Order, he or she may not divulge that information
14   to other individuals.
15                  c.       Any person who receives Confidential Information pursuant to paragraphs
16   1(f)(1) or 1(f)(4)-(6) of this Stipulated Protective Order, shall read this Stipulated Protective Order
17   and undertake in writing to be bound by its terms, to maintain that information designated as
18   Confidential Information in confidence, not to use or disclose information designated as
19   Confidential Information to anyone other than to a Qualified Person, and not to use Confidential
20   Information except in connection with the instant action. Such persons shall indicate their
21   agreement to be bound by the terms of this Stipulated Protective Order by signing and dating an
22   acknowledgment substantially in the form attached as Exhibit “A” (the “Disclosure Agreement”).
23   Before reviewing Defendant’s confidential documents, Plaintiff shall sign that Disclosure
24   Agreement. Each original, executed Disclosure Agreement shall be maintained in the files of the
25   Recipient and shall be available for review by all counsel and Parties upon reasonable notice.
26                  d.       Highly Confidential Information may be disclosed only to the Qualified
27   Persons identified in paragraphs 1(f)(2)-(3). Accordingly, if persons to whom Highly Confidential
28   Information may not be disclosed are present during times in which that Highly Confidential
                                              4              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1   Information is being disclosed, the Producing Party shall request that said persons leave the
 2   location where that Highly Confidential Information is being or will be disclosed.
 3                  e.      Nothing shall prevent disclosure beyond the terms of this Stipulated
 4   Protective Order if the Producing Party of Confidential Information or Highly Confidential
 5   Information consents in writing to that disclosure prior to the disclosure of that information.
 6          5.      Challenging Confidential Information or Highly Confidential Information
 7   Designations. In the event the Recipient disputes or Recipient’s attorneys dispute the Producing
 8   Party’s designation of individual documents or a category of documents or information as
 9   Confidential Information or Highly Confidential Information, the Recipient shall notify the
10   Producing Party in writing of such dispute. In an effort to settle such dispute without judicial
11   intervention, the Parties shall meet and confer to determine whether the restrictions imposed by this
12   Stipulated Protective Order are warranted with respect to such disputed information, but if
13   resolution of the dispute cannot be reached, the Recipient may apply to the Court for an appropriate
14   determination. The Producing Party has the burden of proof in maintaining the designation of
15   individual documents or a category of documents or information as Confidential Information or
16   Highly Confidential Information.
17          6.      Inadvertent or Improper Disclosure.
18                  a.      A Producing Party’s inadvertent failure to designate Confidential
19   Information or Highly Confidential Information shall not be construed as a waiver, in whole or in
20   part, and may be corrected by the Producing Party by written notification to the Recipient or
21   Recipient’s attorneys promptly upon discovery of the failure to designate.
22                  b.      If a Recipient discloses Confidential Information or a Recipient’s attorneys
23   disclose Highly Confidential Information in a manner not authorized herein, the Recipient must
24   immediately and in writing notify the Producing Party of all pertinent facts relating to such
25   disclosure and, without prejudice to other rights and remedies of the Producing Party, make every
26   effort to prevent further disclosure by the Recipient, the Recipient’s attorneys, or by the person to
27   whom the Recipient or Recipient’s attorneys disclosed such information.
28
                                              5              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1          7.      Return or Destruction of Confidential Information or Highly Confidential
 2   Information. Within thirty (30) business days after the conclusion of this litigation, by adjudication
 3   (including appeals) or otherwise, the Recipient shall return to the Producing Party all Confidential
 4   Information and shall cause his, her or its attorney to return all Highly Confidential Information, all
 5   copies of such information, and any Documents incorporating such information. Alternatively, at
 6   the request of the Producing Party, the Recipient shall destroy all such materials and certify in
 7   writing that all such materials have been destroyed.
 8          8.      Litigation or Arbitral Proceedings Involving or Requiring Confidential Information
 9   or Highly Confidential Information. With respect to trial proceedings involving Confidential
10   Information or Highly Confidential Information, the Parties will comply with the provisions of
11   Rule 26 of the Federal Rules of Civil Procedure and Local Rule 141 of the Eastern District of
12   California.
13          9.      Exceptions. The restrictions set forth in this Stipulated Protective Order shall not
14   apply to:
15                  a.      Information that was, is or becomes public knowledge through its authorized
16   release by a person or entity who rightfully obtained and possesses such information during the
17   normal course of business, and not in violation of this Stipulated Protective Order; or
18                  b.      Defendant (or its affiliates), with respect to its own information or
19   information received or created during the normal course of its own businesses.
20          10.     Discoverability and Admissibility of Documents. Nothing in this Stipulated
21   Protective Order shall be construed to affect either the discoverability or admissibility of any
22   information, document, recording or thing, nor shall any named party’s entry into this Stipulated
23   Protective Order be deemed to waive either that party’s right to object to the disclosure or
24   production of information, documents, recordings or things on appropriate grounds, or to move to
25   compel the production of information, documents, recordings or things wrongfully withheld from
26   production.
27          11.     No waiver. Nothing in this Stipulated Protective Order shall be deemed to be a limit
28   or waiver of the attorney-client privilege, the work product privilege, or any other relevant
                                              6              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1   privilege. Further, inadvertent production of privileged information shall not waive the privilege.
 2   If privileged information is inadvertently produced, the Recipient agrees that, upon request from
 3   the Producing Party, it shall promptly return all copies of Documents containing the privileged
 4   information, delete any versions of the Documents containing the privileged information on any
 5   database or computer filing system it maintains, and make no use of the privileged information.
 6          12.     Protected material subpoenaed or ordered produced in other litigation. If a Party is
 7   served with a subpoena or a court order issued in other litigation that compels disclosure of any
 8   information or items designated in this action as “CONFIDENTIAL,” that Party must:
 9                  a.      promptly notify in writing the party that made the designation on the
10   materials (the “Designating Party”). Such notification shall include a copy of the subpoena or
11   court order;
12
                    b.      promptly notify in writing the party who caused the subpoena or order to
13
     issue in the other litigation that some or all of the material covered by the subpoena or order is
14
     subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective
15
     Order; and
16
                    c.      cooperate with respect to all reasonable procedures sought to be pursued by
17
     the Designating Party whose Protected Material may be affected.
18

19          If the Designating Party timely seeks a protective order, the Party served with the subpoena

20   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

21   before a determination by the court from which the subpoena or order issued, unless the Party has

22   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

23   expense of seeking protection in that court of its confidential material – and nothing in these

24   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

25   disobey a lawful directive from another court.

26          13.     Not a Contract. This Stipulation and Protective Order shall not be construed or

27   argued or interpreted as creating a contract between the Parties or between their counsel or between

28   the Parties and their counsel.

                                              7              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1          14.     Jurisdiction. At the election of the party who claims a violation of this Stipulated
 2   Protective Order, the United States District Court for the Eastern District of California shall retain
 3   jurisdiction, both before and after the entry of final judgment in this case, whether by settlement or
 4   adjudication, to construe, enforce, and amend the provisions of this Stipulated Protective Order.
 5   The Parties consent to jurisdiction in said court to resolve any disputes or requested relief arising
 6   under this Stipulated Protective Order.
 7

 8   DATED: February 12, 2019                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                       STEWART, P.C.
 9
10                                                     By: /s/ Cara F. Barrick
                                                           Michael N. Westheimer
11                                                         Cara F. Barrick
                                                           Chambord V. Benton-Hayes
12                                                         Attorneys for Defendant
                                                           PETSMART, INC.
13

14

15   DATED: February 12, 2019                          MICHAEL J.F. SMITH, A PROFESSIONAL
                                                       CORPORATION
16

17                                                     By: /s/ John L. Migliazzo (as authorized on 3/12/19)
                                                           Michael J.F. Smith
18                                                         John L. Migliazzo
19                                                     Attorneys for Plaintiff
                                                       TIMOTHY THOMPSON
20

21
                                                                                                    37593284.4
22

23

24

25

26
27

28
                                              8              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1                                EXHIBIT A
     TO STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF
 2                  DISCOVER INFORMATION AND DOCUMENTS
 3

 4

 5                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 6
            I, ____________________________________ (print name) of
 7
     _____________________________ (print address) declare under penalty of perjury that I have
 8
     read in its entirety and understand the Stipulated Protective Order that was entered by the U.S.
 9
     District Court for the Eastern District of California on __________________ (insert date) in the
10
     case of Timothy Thompson v. PetSmart, Inc., Case No. 1:18-cv-01725-LJO-BAM. I agree to
11
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
12
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
13
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
14
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
15
     compliance with the provisions of this Order.
16
            I further agree to submit to the jurisdiction of the U.S. District Court for the Eastern District
17
     of California for the purpose of enforcing the terms of this Stipulated Protective Order.
18
            I hereby appoint _____________________________(insert name) of
19
     ____________________________________________(insert address) as my California agent for
20
     service of process in connection with this action or any proceedings related to enforcement of this
21
     Stipulated Protective Order.
22
     Date: _______________________________
23
     City and State where sworn and signed: ___________________________________
24
     Printed Name: ________________________________
25
     Signature: ___________________________
26
27
                                                                                                     37593284.4
28
                                              9              Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
 1                                                  ORDER
 2          The Court adopts the stipulated protective order submitted by the parties. The parties are
 3   advised that pursuant to the Local Rules of the United States District Court, Eastern District of
 4   California, any documents subject to this protective order to be filed under seal must be accompanied
 5   by a written request which complies with Local Rule 141 prior to sealing. The party making a request
 6   to file documents under seal shall be required to show good cause for documents attached to a non-
 7   dispositive motion or compelling reasons for documents attached to a dispositive motion. Pintos v.
 8   Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any approved
 9   document filed under seal, the party shall file a redacted copy of the sealed document. The redactions
10   shall be narrowly tailored to protect only the information that is confidential or was deemed
11   confidential. Also, the parties shall consider resolving any dispute arising under this protective order
12   according to the Court’s informal discovery dispute procedure.
13   IT IS SO ORDERED.
14
        Dated:     March 13, 2019                              /s/ Barbara    A. McAuliffe            _
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                              10             Case No. 1:18-cv-01725-LJO-BAM
           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                                 INFORMATION AND DOCUMENTS
